Petition unanimously granted on the law to the extent of modifying the order of the Appeal Board in accordance with Memorandum, and otherwise denied, without costs. Memorandum: Inasmuch as the record contains no proof of out-of-pocket expenses sustained by complainant as a result of the discrimination practiced against him, the award of $500 compensatory damages was improperly affirmed (Matter of State Div. of Human Rights v. Luppino, 35 A D 2d 107, affd. 29 N Y 2d 558; State Div. of Human Rights v. Stern, 37 A D 2d 441). (Motion pursuant to section 298 of the Executive Law to annul order of Appeal Board.) Present — Goldman, P. J., Del Vecchio, Witmer, Oardamone and Henry, JJ.